


110 HRES 515 EH: Congratulating the Oregon State University

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 515
		In the House of Representatives, U.
		  S.,
		
			July 30, 2007
		
		RESOLUTION
		Congratulating the Oregon State University
		  Beavers baseball team for winning the 2007 National Collegiate Athletic
		  Association Division I College World Series.
	
	
		Whereas on June 24, 2007, before 25,012 fans at Rosenblatt
			 Stadium in Omaha, Nebraska, the largest championship game crowd in College
			 World Series history, the Oregon State University Beavers baseball team capped
			 an improbable season, winning the 2007 National Collegiate Athletic Association
			 Division I College World Series Championship by defeating the University of
			 North Carolina Tar Heels, 2 games to none, in a best-of-3 championship
			 series;
		Whereas the 2007 College World Series Championship
			 represents the second National Championship for the Beavers baseball
			 team;
		Whereas the 2007 Beaver baseball team became the first
			 team in a decade to capture back-to-back national titles;
		Whereas the 2007 Oregon State University Beaver baseball
			 team became only the 5th team in College World Series history to repeat as
			 national champions;
		Whereas the Beavers won 49 games while losing only 18 in
			 2007;
		Whereas the Beavers were undefeated in the 2007 College
			 World Series;
		Whereas the Beavers trailed for only 1 of 45 innings they
			 played in the 2007 College World Series;
		Whereas the Beavers became the first team to win 4 College
			 World Series games by at least 6 runs;
		Whereas the Beavers became the first No. 3 seed to ever
			 win the College World Series since the current 64-team format was
			 introduced;
		Whereas the Beavers outscored their opponents 42–16 in the
			 College World Series;
		Whereas the Beavers ended their season with 10 straight
			 NCAA tournament victories;
		Whereas the Beavers were the only team to return to the
			 2007 College World Series for a 3rd consecutive year;
		Whereas Oregon State University’s appearance in the 2007
			 College World Series marked only the 4th time in the school’s history;
		Whereas the Beaver baseball team lost 7 starting position
			 players and their top 3 pitchers from their 2006 National Championship
			 team;
		Whereas the Beavers are the first team ever to win a
			 College World Series title after not having a winning record in conference play
			 that season;
		Whereas Darwin Barney’s second inning 2-run home run set a
			 new Beaver record for career hits with 237—eventually ending with 238 career
			 hits;
		Whereas freshman pitcher Jorge Reyes was awarded the
			 College World Series Most Outstanding Player after going 2–0 in his 2 starts
			 with a 2.92 ERA becoming only the 5th freshman to win the award in 58 College
			 World Series tournaments;
		Whereas the Beavers had 6 players named to the Men’s
			 College World Series All-Tournament Team, including pitcher Jorge Reyes,
			 outfielder Scott Santschi, catcher Mitch Canham, second baseman Joey Wong,
			 shortstop Darwin Barney, and designated hitter Mike Lissman;
		Whereas undergraduate assistant coach Kurt Steele and his
			 wife Kathy, traveled back from their Saturday wedding in Philomath, Oregon, to
			 be with the team in Omaha on Sunday when it clinched the National
			 Championship;
		Whereas the Beavers have displayed great heart,
			 outstanding dedication, resilience, character, and sportsmanship throughout the
			 season in achieving the highest honor in collegiate baseball;
		Whereas the students, alumni, and faculty of Oregon State
			 University and other fans of Oregon State University have shown tremendous
			 commitment to and support for the Beavers baseball program; and
		Whereas the Beavers have brought pride to Oregon State
			 University, the Corvallis community, the State of Oregon, and Beaver Nation:
			 Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates the Oregon State University Beavers baseball team for winning the
			 2007 National Collegiate Athletic Association Division I College World Series
			 Championship for a 2nd consecutive year.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
